Cite as 2017 Ark. App. 436


                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CV-16-577



                                                  Opinion Delivered: September   13, 2017
DEONDRE’ JOHNSON
                                 APPELLANT
                                                  APPEAL FROM THE PHILLIPS
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. 54CV-15-204]


EQUITY INSURANCE COMPANY       HONORABLE CHALK S.
                      APPELLEE MITCHELL, JUDGE
                                                  AFFIRMED


                              RAYMOND R. ABRAMSON, Judge

        Deondre’ Johnson appeals the Phillips County Circuit Court order dismissing his

 declaratory-judgment action against Equity Insurance Company (Equity). On appeal,

 Johnson argues that the circuit court erred in dismissing the suit. We affirm. 1

        On March 4, 2012, Johnson was a passenger in a car that was rear-ended by a vehicle

 driven by Anthony Weeden. Equity insured the car that Weeden was driving at the time of

 the accident. Johnson filed suit against Weeden in the Phillips County Circuit Court for

 negligence arising out of the accident, and he obtained a jury verdict in the amount of

 $8,000.




        1
        This is the second time this case has been before our court. We previously ordered
 supplementation of the record and rebriefing. See Johnson v. Equity Ins. Co., 2017 Ark. App.
76. Johnson has satisfactorily addressed the deficiencies.
                                  Cite as 2017 Ark. App. 436

       Thereafter, on August 18, 2015, Equity filed a declaratory-judgment action against

Johnson and Weeden in the Pulaski County Circuit Court. Equity sought an order declaring

that its liability coverage on the car did not exist at the time of the accident.

       On September 11, 2015, Johnson filed a declaratory-judgment action against Equity

in the Phillips County Circuit Court. He sought an order declaring that Equity’s liability

coverage on the car extended to the accident. Johnson also alleged a bad-faith claim against

Equity. Johnson served Equity with the complaint on September 16, 2015.

       On October 1, 2015, Equity filed a motion in the Phillips County Circuit Court to

dismiss Johnson’s complaint pursuant to Arkansas Rule of Civil Procedure 12(b)(3) and

(b)(8). Equity asserted that because it filed suit first in Pulaski County on the issue of liability

coverage, it established venue there, and Johnson’s suit in Phillips County should be

dismissed. Johnson responded that the case should not be dismissed because even though

Equity filed suit first in Pulaski County, Equity had not served him with a summons in that

suit. He pointed out that he perfected service on Equity in the Phillips County case on

September 16, 2015. Thus, Johnson argued that the first to both file and perfect service

established proper venue. After Johnson had filed his response, Equity served him with the

Pulaski County complaint on November 20, 2015.

       On January 15, 2016, the Phillips County Circuit Court held a hearing on Equity’s

motion to dismiss, and on that same day, the court entered a written order granting the

motion and dismissing Johnson’s complaint. Johnson timely appealed the order to this court.

       On appeal, Johnson argues that the court erred in dismissing his action because he

established venue first by filing suit and serving Equity in the Phillips County action before


                                                 2
                                 Cite as 2017 Ark. App. 436

Equity served him in the Pulaski County action. In making this argument, he relies on our

supreme court’s decision in Farm Bureau Mutual Insurance Co. of Arkansas v. Gadbury-Swift,

2010 Ark. 6, 326 S.W.3d 291, asserting that it stands for the proposition that venue is

established only after a complaint is filed and service is obtained. Johnson points out that

Gadbury-Swift cites Hicks v. Wolfe, 228 Ark. 406, 413–14, 307 S.W.2d 784, 789 (1957), and

Hicks specifically states that “litigants . . . determine venue by diligence in filing suit and

obtaining process.”

       We find Johnson’s argument without merit. Gadbury-Swift does not hold that venue

is fixed only after service is obtained. Gadbury-Swift holds that the first party to file suit

establishes venue and the doctrine of forum nonconveniens cannot be invoked to dismiss a

suit when venue is proper in another county. Gadbury-Swift, 2010 Ark. 6, 326 S.W.3d 291.

The Gadbury-Swift court cited Hicks only to support its proposition that the doctrine of

forum nonconveniens did not apply between counties.

       Moreover, the Arkansas Rules of Civil Procedure were adopted following Hicks, and

Rule 3 states that an action “is commenced by filing a complaint with the clerk of the

court.” See Ark. R. Civ. P. 3. Arkansas law prior to Rule 3 provided an action was

commenced by filing a complaint and placing it and a summons in the hands of the sheriff.

Ark. Stat. Ann. § 27-301 (Repl. 1962); Green v. Wiggins, 304 Ark. 484, 803 S.W.2d 536

(1991). Section 27-301 was subsequently changed by an earlier version of Rule 3, which

contained a sentence providing that an action would not be deemed commenced unless

service was actually obtained within 60 days of filing the complaint. Green, 304 Ark. 484,

803 S.W.2d 536. That sentence was deleted, leaving the present Rule 3. At the same time


                                              3
                                 Cite as 2017 Ark. App. 436

the deletion was made in Rule 3, the time requirement for service was moved to Rule 4(i).

Id. The Reporter’s Notes on these changes are helpful in interpreting and

understanding Rule 3:

       This Rule changes Arkansas law. The statute, Ark. Stat. Ann. § 27-301 (Repl. 1962),
       which is superseded by this rule provided, in part, that an action was commenced by
       filing a complaint and placing it and a summons in the hands of the sheriff of the
       proper County. Under this Rule, an action will commence without regard to receipt
       by the process server, subject only to the requirement that service be complete within
       60 days from the filing of the complaint, unless the time for service has been extended
       by the court. . . . This rule will do away with uncertainty in “race to venue” and
       statute of limitation cases as to where or when the action was first commenced. It
       will also do away with the need to decide whether the Complaint and Summons
       have been placed in the hands of the sheriff with reasonable expectations of service
       or whether the Complainant has acted in good faith in trying to effect service.

Ark. R. Civ. P. 3 rep. notes. In the current Rule 4, the time requirement for service is 120

days. Accordingly, under Arkansas law, an action is first commenced by filing a complaint

with the clerk of the court subject to the requirement that the plaintiff complete service

within 120 days. Thus, in this case, the fact that Johnson served Equity first in the Phillips

County suit is immaterial. Accordingly, the court properly dismissed Johnson’s action in

Phillips County.

       Affirmed.

       GRUBER, C.J., and HARRISON, J., agree.

       Don R. Etherly, for appellant.

       Chester C. Lowe, Jr., P.A., by: Chester C. Lowe, Jr., for appellee.




                                              4